UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Address of principal executive offices) (Zip code) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Name and address of agent for service) Copies to: Terrence Davis Thompson Hine LLP 1treet, NW, Suite 700 Washington DC 20036 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: May 31, 2012 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended. ANNUAL REPORT Queens Road Value Fund Queens Road Small Cap Value Fund Each a series of Bragg Capital Trust May 31, 2012 QUEENS ROAD FUNDS Table of Contents Shareholder Letter 2 Manager’s Commentary 4 Performance Illustration 6 Graphical Illustration 8 Schedules of Investments Queens Road Value Fund 9 Queens Road Small Cap Value Fund 11 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 16 Notes to the Financial Statements 18 Report of Independent Registered Public Accounting Firm 23 Expense Illustration 24 Additional Information 25 Trustee Information 26 QUEENS ROAD FUNDS SHAREHOLDER LETTER May 31, 2012 (Unaudited) Dear Fellow Shareholders: Economic growth has been sluggish over the last twelve months and recent reports indicate that the pace of growth is slowing. The pace of the recovery that began three years ago has been far slower than the typical pace of recoveries following major recessions. If not for deficit spending by the US government, GDP growth would have been negative. The various stimulus programs have done little to stimulate lasting economic growth. Interestingly, in this environment corporate profit margins have reached all-time highs. The combination of record profits and sluggish growth may seem paradoxical, but a closer look at how companies are increasing profits makes this phenomenon understandable. Cost-cutting through job eliminations and product re-engineering, combined with record-low effective corporate tax rates and record-low interest rates have pushed corporate profit margins to their highest levels in history. Profit Margins at Record Levels * Excluding financials and utilities. ** After-tex adjusted profits as percent of GDP. Source: Department of Commerce, Standard & Poor’s. Many argue that structural changes in the US economy (simply put, moving to a service economy from a manufacturing economy) will lead to sustainable higher aggregate corporate profit margins compared to historical ones. While there is some evidence to support this assertion, we believe the current levels are unsustainably high. Although structural changes may have an upward impact on margins, peak profit margins in 2007 were caused primarily by a credit bubble, and the peak margins today are caused by unsustainable corporate cost cutting. The following simple graph from Business Management 101 helps illustrate our view of the actions and philosophy currently dominating the thinking of corporate management. While this simple graph is typically used to describe the life cycle of a specific business or product, we believe that today it can be applied generally. 2 QUEENS ROAD FUNDS SHAREHOLDER LETTER (Continued) May 31, 2012 (Unaudited) Corporations, in general, are being managed like a business or product in the mature phase of the life cycle. Profits over growth are the emphasis due to the unprecedented uncertainty in the global economy and global sovereign fiscal crisis. This illustration in no way is a prediction that our country is headed toward a structural decline, rather it simply implies that corporations today are more focused on milking profits from mature businesses than in hiring, expanding and growing, which would crimp short-term profits. Thankfully, the flexibility of the US economy will allow corporations to change as the macro environment changes. We’ve been through similar periods in the past, but those periods didn’t involve zero percent fed funds rates and trillion dollar deficits. Unprecedented government intervention has allowed the current no-growth/high profits anomaly to emerge. In summary, we believe companies can continue to generate unusually high profits, but at the cost of growth. When growth comes, we believe it will temporarily hurt margins. We’d prefer an innovative, growing economy with more normal profit margins over a no-growth/high-margin economy. In the long run, it will make us all better off. Like everyone else, we can’t predict macro or policy events, so we don’t try. We remain focused on our bottom-up investment process. Our investment research focuses on four main factors: • A company’s balance sheet strength • Our estimate of its intrinsic value based primarily on discounted cash flows • Our assessment of the quality of its management • Our analysis of the sector and industry in which it competes We focus on making investments in companies with staying power (strong balance sheets), at reasonable valuations (below our estimate of intrinsic value), with capable, proven managements, and that compete in industries with favorable economics. Using this process the companies in which we invest are the ones most likely to prosper, regardless of the uncertainties of future events. We appreciate the confidence you place in us to invest your capital wisely. We stand beside you as investors in our funds and are confident in the investments we hold. If you have any questions about our philosophy or process please feel free to contact us. Sincerely, Steven Scruggs, CFA Benton Bragg, CFA President Chairman 3 QUEENS ROAD VALUE FUND MANAGER’S COMMENTARY May 31, 2012 (Unaudited) For our fiscal year ended May 31, 2012 the Queens Road Value Fund declined 3.28% vs a 3.71% decline for our benchmark the S&P 500/Citi Value Index. Investments that Hurt Performance Leucadia National was down 42% during the fiscal year. The company is a mid-sized conglomerate run by Ian Cumming and Joseph Steinberg with one of the most enviable track records of any company over the last 30-plus years. During that period the value of the company’s stock has been quite volatile but with a significant upward trend, due to the investment prowess of Cumming and Steinberg. Although the recent down trend is unpleasant we have complete confidence in management. Cumming will be stepping down as chairman in 2015 but the company has created a long-term succession plan which we are very comfortable with. Thomson Reuters fell 26% during the year. Thomson Reuters has assembled arguably the biggest name in business and professional information services. Its business model focuses on high-margin, recurring-revenue business segments, which allows it to fund growth as well as pay a healthy dividend and buy back shares. It dominates most of the business lines in which it competes and we are confident that it will continue to do so. Investments that Helped Performance One of our best performers, Duke Energy was up 23% during fiscal 2012. Price appreciation and its purchase of another fund holding, Progress Energy, make it the fund’s largest position. The merger also makes it the largest electric power company in the United States, with a focus primarily in the Southeast and Midwest. We think the combined companies operate in a favorable regulatory environment with good demographics for utilities, and that the cost reduction expected from the merger will come to fruition. Bristol Myers was up 21% for the fiscal year. Bristol Myers is a research-based pharmaceutical company with a track record of getting innovative pharmaceuticals to market. Using a selectively integrated business model, it has introduced 14 new developed products in the last nine years. Its entrepreneurial model fosters co-development and co-commercialization of products and it has a promising pipeline that we expect will provide future growth. 4 QUEENS ROAD SMALL CAP VALUE FUND MANAGER’S COMMENTARY May 31, 2012 (Unaudited) For the fiscal year ending 5/31/2012, the Queens Road Small Cap Value Fund lost 9.71% compared to a decline of 8.28% for the Russell 2000 Value Index. Investments that Hurt Performance USEC was down 82% for the fiscal year. USEC is the only domestically owned enricher of uranium for power generation. It is currently in the midst of a fundamental change in the process it uses to refine uranium for electricity production. It has faced many challenges and is currently awaiting word on a Department of Energy loan guarantee to complete the development of a centrifuge refining plant. The economics of the new plant will radically change the profitability of its business model. We assumed it would have received the guarantee by now and begun the commercialization of its enrichment technology; however, the decision has been postponed for a number of reasons. We believe that the company will receive the loan guarantee which will allow it to complete the project. This is by far the most speculative position we own. K-Swiss declined 72% for the year. Long-term holding K-Swiss has continued to struggle. Demand for the K-Swiss Classic, its flagship shoe, has continued to wane and marketing efforts to energize the brand and launch new products have fallen flat. Long-time CEO Steven Nichols has resurrected this company more than once in the past, and we are confident he will do it again. We remain convinced that, with a sizable cash position, no debt, and a strong brand this company will eventually reward our patience. RadioShack was down 66% in fiscal 2012. The long-expected turn-around at Radio Shack has not materialized. Management continues to move in the right direction, but the pace is much slower than we expected. This is a company we are following extremely closely. It is either a text-book value trap that can’t be turned around or an extraordinary opportunity. At this valuation, we believe the latter and if the current management can’t get the company growing, it could be an extremely attractive takeover target. Investments that Helped Performance Chart Industries was up 29% for the year. Chart Industries is a provider of highly engineered cryogenic equipment in the energy and biomedical markets. Its ticker “GTLS” helps describe what it does: Gas to Liquid Systems. The company has benefited from the increased global demand for natural gas. Management has a strong record of successful execution and the company competes in a growing industry in which it is a leader. Sanderson Farms gained 27% in fiscal 2012. Sanderson Farms is the third-largest producer of poultry in the United States. While cyclical, its business model, which integrates internally-owned hatcheries and feed mills with contracted independent growers, has proven to be an effective long-term model. RLI rose 21% for the year. We believe RLI, a diversified insurer focusing on excess and surplus markets and hard-to-place admitted risks, is one of the best-managed insurers in the world. Management has shown over long periods that it can underwrite and insure hard-to-place coverages profitably. While it is willing to write coverage on riskier policies, its long-term performance shows it is conservative in its pricing, requiring more in premiums than the cost of the risk it is insuring. The strong balance sheet, attractive valuation, and management’s long-term track record of success, in an industry that continues to grow, leads us to make RLI the largest investment in the fund. The Fund continues to be invested in a defensive position holding 27.2% in cash equivalents. As we compute our estimates of intrinsic value, we are having difficulty finding investments with expected returns large enough to compensate us for downside risk. 5 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION May 31, 2012 (Unaudited) Queens Road Value Fund Average Annual Total Return For the Years Ended May 31, 2012 Queens Road Value Fund S&P 500/Citi Value Index Six Month 0.10% 5.92% 1 Year (3.28)% (3.71)% 3 Year 10.70% 13.37% 5 Year (2.45)% (3.97)% Since Inception* 5.23% 4.27% Gross Annual Operating Expense 0.98% ** * The Queens Road Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. ** As disclosed in the most recent Prospectus, effective September 28, 2011. 6 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION (Continued) May 31, 2012 (Unaudited) Queens Road Small Cap Value Fund Average Annual Total Return For the Years Ended May 31, 2012 Queens Road Small Cap Value Fund Russell 2000 Value Index Six Month (3.80)% 4.87% 1 Year (9.71)% (8.28)% 3 Year 11.30% 15.48% 5 Year 0.94% (2.44)% Since Inception* 8.69% 6.33% Gross Annual Operating Expenses 1.28% ** * The Queens Road Small Cap Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. ** As disclosed in the most recent Prospectus, effective September 28, 2011. 7 QUEENS ROAD FUNDS GRAPHICAL ILLUSTRATION May 31, 2012 (Unaudited) The following charts provide a visual breakdown of the Funds by the industry sectors that the underlying securities represent as a percentage of the portfolio of investments. Queens Road Value Fund Queens Road Small Cap Value Fund 8 QUEENS ROAD VALUE FUND SCHEDULE OF INVESTMENTS As of May 31, 2012 NUMBER OF SHARES VALUE COMMON STOCKS – 93.5% AEROSPACE & DEFENSE – 3.7% General Dynamics Corp. $ United Technologies Corp. 489,126 1,001,206 APPAREL, ACCESSORIES & LUXURY GOODS – 1.8% VF Corp. 493,640 ASSET MANAGEMENT & CUSTODY BANKS – 2.8% Bank of New York Mellon Corp./The State Street Corp. T. Rowe Price Group, Inc. 224,601 767,081 BROADCASTING – 2.4% CBS Corp., Class B 654,041 BUILDING PRODUCTS – 0.5% Fortune Brands Home & Security, Inc.* 144,316 COAL & CONSUMABLE FUELS – 0.9% Peabody Energy Corp. 233,600 COMMUNICATIONS EQUIPMENT – 3.0% Cisco Systems, Inc. Nokia OYJ ADR 320,400 810,300 COMPUTER HARDWARE – 3.9% Dell, Inc.* Hewlett-Packard Co. 158,760 1,046,520 COMPUTER STORAGE & PERIPHERALS – 1.7% NetApp, Inc.* 446,400 CONSUMER FINANCE – 1.7% American Express Co. 446,640 DISTILLERS & VINTNERS – 2.9% Beam, Inc. Constellation Brands, Inc., Class A* 385,800 772,173 ELECTRIC UTILITIES – 8.9% American Electric Power Co., Inc. $ Duke Energy Corp. Exelon Corp. Progress Energy, Inc. Southern Co./The 385,644 2,412,970 ELECTRONIC COMPONENTS – 1.0% Corning, Inc. 259,800 ENVIRONMENTAL & FACILITIES SERVICES – 1.2% Waste Management, Inc. 324,400 HEALTH CARE EQUIPMENT – 0.6% Covidien PLC 163,728 HOUSEHOLD PRODUCTS – 5.6% Clorox Co./The Kimberly-Clark Corp. Procter & Gamble Co./The 548,152 1,522,822 INDUSTRIAL CONGLOMERATES – 2.8% 3M Co. Danaher Corp. Tyco International Ltd. 212,640 762,662 INDUSTRIAL MACHINERY – 1.6% Ingersoll-Rand PLC 421,362 INTEGRATED OIL & GAS – 1.4% Exxon Mobil Corp. 369,561 INTEGRATED TELECOMMUNICATION SERVICES – 4.6% AT&T, Inc. Verizon Communications, Inc. Windstream Corp. 93,600 1,230,987 INTERNET SOFTWARE & SERVICES – 2.5% Yahoo!, Inc.* 685,800 See accompanying Notes to Financial Statements. 9 QUEENS ROAD VALUE FUND SCHEDULE OF INVESTMENTS (Continued) As of May 31, 2012 NUMBER OF SHARES VALUE IT CONSULTING & OTHER SERVICES – 2.5% International Business Machines Corp. $
